Name: Commission Regulation (EEC) No 227/80 of 31 January 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2 . 80 Official Journal of the European Communities No L 26/45 COMMISSION REGULATION (EEC) No 227/80 of 31 January 1980 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 241 5/79 (3 ), as last amended by Regulation (EEC) No 1 50/80 (4) ; Whereas in the absence of the indicative price for the 1980/81 marketing year for colza and rape seed in case of pre-fixation for the month of July 1980, the amount of subsidy on these products has been obtainable only on the basis of the indicative price for the month of July 1979 . This amount may , therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price for the 1980/81 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2415/79 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2 . The amount of the subsidy for the month of July 1980 will , however, for colza and rape seed, be confirmed or replaced as from 1 February 1980 to take into account the indicative price which is fixed for these products for the 1980/81 marketing year. Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 78 , 30. 3 . 1979, p. 1 . (3 ) OJ No L 275, 1 . 11 . 1979, p. 43. (4 ) OJ No L 19, 25 . 1 . 1980, p. 39 . No L 26/46 Official Journal of the European Communities 1 . 2. 80 ANNEX to the Commission Regulation of 31 January 1980 fixing the amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-078 18-802 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of February 1980 March 1980 April 1980 May 1980 June 1980 July 1980 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-078 18-802 18-459 19-247 18-390 19-307 18-390 19-307 18-042 15-375 (') (') Subject to confirmation .